Citation Nr: 1641047	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-25 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a rating in excess of 20 percent for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1980.  He had additional service in the Army Reserves through August 2005 with unverified periods of active and inactive duty for training (ACDUTRA/INACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction is retained by the RO in Albuquerque, New Mexico.

In July 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to a rating in excess of 20 percent for residuals of a left ankle injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence in equipoise as to whether the Veteran's bilateral hearing loss had its initial onset during a period of ACDUTRA or  INACDUTRA.

2. The evidence is in equipoise as to whether the Veteran's tinnitus had its initial onset during a period of ACDUTRA or  INACDUTRA.



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 101(22), (23), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss and tinnitus, the only matters being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide these issues.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

During the July 2012 VA examination, the Veteran was diagnosed with sensorineural hearing loss bilaterally and tinnitus.  He is shown to meet the threshold requirements for hearing loss under 38 C.F.R. § 3.385, as puretone thresholds, in decibels, at 3000 Hertz were 40 (right ear) and 55 (left ear).  

Further, during the July 2012 VA examination, the Veteran reported military noise exposure during Army Reserve service, including exposure to fire arms and working with heavy equipment.  His personnel records indicate that he was a mechanic in the Army Reserves.  During the July 2016 Travel Board hearing, the Veteran testified that he worked on engines that weighed up to 5 tons.  He said that he first noticed a problem with his hearing in the 1990's, starting with a ringing in his ears after firing weapons during training.  

The July 2012 VA examiner opined that the Veteran's hearing loss was most likely related to "extensive post military noise exposure", to include 21 years in the Army Reserves working with heavy equipment.  The examiner further found that tinnitus was less likely than not related to service as the Veteran stated it began within the last 20 years, after his separation from active duty. 

With respect to the Veteran's statements, the Veteran's contentions are competent, credible, and probative of the presence of in-service noise exposure, diminished hearing, and tinnitus during a period of ACDUTRA or INACDUTRA.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  It is critical to note that the examiner clearly attributed the Veteran's hearing loss and tinnitus to the same noise exposure that occurred when he was a civilian and while he was ACDUTRA and/or INACDUTRA.  The Veteran explained that he worked for the Army as a civilian and performed essentially the same duties (with the same noise exposure) as when he was ACDUTRA and/or INACDUTRA.  The cause of his hearing loss was the same; and, there is no opinion that clearly separates the civilian noise exposure from that related to his Reserves service.  

Moreover, the Veteran has competently reported that he first noticed his hearing loss and tinnitus following a period of ACDUTRA.  There Board finds no basis to question the validity of this statement.

The evidence is in equipoise with regard to the merits of the claims for service connection for bilateral hearing loss and tinnitus.  Therefore, resolving all doubt in the Veteran's favor, the appeal is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 


REMAND

During the July 2016 Travel Board hearing, the Veteran asserted that his left ankle disability had worsened since his last VA examination in July 2012.  Specifically, he indicated that he has greater weakness in his ankle.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Additionally, an effort should be made to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any outstanding treatment records related to the Veteran's service-connected left ankle disability.

2. Then, schedule the Veteran for an examination to ascertain the current severity of his service-connected left ankle disability.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.

All clinical manifestations, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided.  Passive and active ranges of motion should be recorded.  Weigh bearing and non-weight bearing studies should also be conducted.  Additionally, the examiner should discuss the impact of the Veteran's service-connected ankle disability on his ability to work. All limitation of function must be identified.

3. Readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


